IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-77,586-01


EX PARTE RAUL RIVERA BARRIENTOS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 917471-A IN THE 185th  JUDICIAL DISTRICT COURT
HARRIS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of delivery of a controlled substance and his sentence was assessed at seven months'
confinement.  No direct appeal was taken. 
 The Applicant's claims of an involuntary plea and ineffective assistance of counsel are denied
pursuant to this Court's decision in Ex parte De Los Reyes, 2013 Tex. Crim. App. LEXIS 533 (Tex.
Crim. App., March 20, 2013).
DELIVERED: April 24, 2013
DO NOT PUBLISH